Citation Nr: 1502244	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  11-33 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative arthritis of the right knee, and a disability rating in excess of 20 percent for instability of the right knee on and after April 24, 2014.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to November 1969.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran requested a Board hearing in his December 2011 substantive appeal.  However, the record indicates that the Veteran cancelled his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

In a November 2014 rating decision, the RO granted an increased disability rating of 20 percent for instability of the right knee associated with degenerative arthritis of the right knee, effective April 24, 2014.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The issues of entitlement to service connection for left knee disability, to include as secondary to service-connected instability of the right knee, and entitlement to a total disability rating based on individual unemployability due to service-connected disability have been raised by the record in statements dated in April 1993 and December 2014, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On VA examination in April 2014, the Veteran stated that during flare-ups, his right knee pain and stiffness significantly increased and his range of motion decreased to 30 degrees.  The VA examiner noted that as the Veteran was not currently experiencing a flare-up, he could not assess any additional level of functional impairment due to a flare-up.  In this respect, when evaluating disabilities that are subject to periodic exacerbations or outbreaks, an examination should be scheduled during such an exacerbation.  See Ardison v. Brown, 2 Vet. App. 405 (1994).  In light of the Veteran's statements, the Board finds remand is warranted to afford the Veteran an additional VA examination to determine the severity of his service-connected right knee disability during an exacerbation or flare-up, if possible. 

Additionally, the Board remanded the Veteran's claim in February 2014, in pertinent part, to obtain private treatment records from Kaniksu Health Services as identified on a December 2011 VA Form 21-4142.  Accordingly, in an October 2014 letter, the RO requested all treatment records dated from January 1, 2009, to October 20, 2014, from Kaniksu Health Services.  In an October 2014 response, Kaniksu Health Services indicated that the Veteran was last treated at their facility on December 16, 2008.  No treatment records were included with the response, and the record does not demonstrate that the RO made any additional request for the identified treatment records.  As VA is on notice of records that may be probative to the claim, the Board finds remand is warranted to attempt to obtain all private treatment records for the Veteran from Kaniksu Health Services.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

Finally, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from March 2014 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from March 2014 to the present for the Veteran.  All actions to obtain the requested records should be fully documented in the record.

2. Obtain authorization from the Veteran and then obtain all treatment records from Kaniksu Health Services for the Veteran.  Two attempts must be made to obtain the records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained the Veteran should be informed of (1) the identity of the records sought, (2) the steps taken to obtain the records, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained or submitted, the claim may be readjudicated.

3. Then, schedule the Veteran for a VA examination to determine the current nature and level of severity of his service-connected right knee disability.  This examination should be scheduled, if possible, during a period of flare-up of this condition, which is likely to occur at short notice.  The examining facility must be fully informed of the unusual requirements in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.  The electronic file and a copy of this Remand must be provided to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail in accordance with VA rating criteria.  A complete rationale should be provided for any opinion or conclusion expressed.

4. After completing the above development, re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


